Determination of respondent dated December 22, 1987, which, after hearing, suspended petitioner’s real estate broker’s license for a period of three months, and indefinitely thereafter until petitioner submits proof of restitution in the amount of $1,400 plus interest to Jose and Victoria Louzao, and which further revoked petitioner’s commission as a notary public, is unanimously confirmed, the petition denied, and this CPLR article 78 proceeding (transferred to this court by order of Sup Ct, NY County [Herman Cahn, J.], entered Mar. 24, 1988) is dismissed, without costs.
Upon review of the record, we find substantial evidence to support respondent’s determination that petitioner demonstrated untrustworthiness and incompetency (Real Property Law § 441-c) in charging a concealed fee in connection with his clients’ financing of the purchase of a new home. Petitioner misled his clients by concealing the fact that he was acting as a mortgage broker, charging a 2% commission on the amount of the mortgage loan. The clients believed they were applying for a low-interest loan from Greenpoint Savings Bank, when in fact petitioner processed their application through Citibank, where he had a brokerage relationship. When the clients found out about the switch in banks, they demanded that petitioner procure their mortgage through Greenpoint, which he did, although he refused to return the two-point commission they had given him, supposedly on the bank’s behalf. These acts of deception and concealment constituted misconduct, untrustworthiness and incompetency, warranting the sanctions imposed. Concur—Ross, J. P., Carro, Milonas, Rosenberger and Asch, JJ.